      Case 1:15-cv-08725-GBD-RWL Document 226 Filed 03/01/19 Page 1 of 2




                                                                                  March 1, 2019

       Re:     UMB Bank, N.A., as Trustee v. Sanofi, Case No. 1:15-cv-08725-GBD

Dear Judge Lehrburger:

       We write jointly on behalf of Plaintiff UMB Bank, N.A., as Trustee (“the Trustee”) and
Defendant Sanofi, pursuant to the Sixth Amended Discovery Plan and Scheduling Order (ECF
No. 224) requiring the parties to submit a status report to Your Honor every 60 days.

I.     Pending Motions

       There are no pending motions.

II.    Fact Discovery

       A.      Document Production

       The Trustee has completed its production of documents responsive to Sanofi’s requests.

       Sanofi has completed its production of documents responsive to the Trustee’s requests.

       The parties reserve their rights to challenge the completeness of each other’s document
production.

       B.      Depositions

       Fact depositions have been completed.

       The parties continue to confer concerning Sanofi’s designation of prior deposition
testimony as Rule 30(b)(6) testimony, and with respect to a single deposition errata.

       C.      Subpoenas

        The Trustee has issued subpoenas for documents to third parties who provided services to
Sanofi. Production of documents responsive to these third-party subpoenas is largely complete.
The Trustee will continue to meet and confer with the subpoenaed parties regarding the adequacy
of these productions.

       Sanofi has issued subpoenas for documents to third party CVR holders Stonehill Master
Fund Limited and Stonehill Institutional Partners, L.P. (collectively, “Stonehill”). Stonehill has
produced documents in response to the subpoenas and served a privilege log. Sanofi is in the
process of reviewing Stonehill’s production and privilege log and reserves its rights to challenge
       Case 1:15-cv-08725-GBD-RWL Document 226 Filed 03/01/19 Page 2 of 2
Honorable Robert W. Lehrburger
March 1, 2019
Page 2


both the completeness of Stonehill’s production and Stonehill’s assertions of privilege. Sanofi
also reserves the right to serve a deposition subpoena on Stonehill.

        It is the Trustee’s position that, pursuant to the Fifth and Sixth Amended Discovery Plans
and Scheduling Orders, the time to complete fact discovery has expired, and the Trustee reserves
the right to oppose any subpoenas that Sanofi may serve seeking additional depositions and fact
discovery.

        D.     Interrogatories and Requests for Admission

        Pursuant to Paragraph II.a.1. of the Fifth Amended Discovery Plan and Scheduling Order,
on October 30, 2018, the parties served Interrogatories and Requests for Admission on each
other. On December 20, 2018, the parties served on each other answers, responses, and
objections to Interrogatories and Requests for Admission.

III.    Expert Discovery

        Expert discovery is proceeding as outlined in Paragraph II.a of the Sixth Amended
Discovery Plan and Scheduling Order. Consistent therewith, Plaintiff identified seven expert
witnesses and served seven written reports of such expert witnesses on January 25, 2019.
Depositions of Plaintiff’s expert witnesses, as well as the submission of Defendant’s expert
reports, will take place on or before April 5, 2019. Depositions of Defendant’s expert witnesses
and service of Plaintiff’s rebuttal expert witness reports, if any, shall be completed by June 14,
2019. All expert depositions shall be completed by July 26, 2019.

IV.     Next Joint Status Letter

        The parties will submit their next joint status letter on Tuesday, April 30, 2019.


                                      Respectfully submitted,


CAHILL GORDON & REINDEL LLP                        WEIL, GOTSHAL & MANGES LLP


 s/ Charles A. Gilman                               s/ John A. Neuwirth
Charles A. Gilman                                  John A. Neuwirth
80 Pine Street                                     767 5th Avenue
New York, NY 10005                                 New York, NY 10153
Telephone: 212-701-3403                            Telephone: 212-310-8297
cgilman@cahill.com                                 john.neuwirth@weil.com
Attorneys for Plaintiff                            Attorneys for Defendant
